IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALVIN KENNETH WELCH,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4164

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 13, 2015.

Petition for Writ of Prohibition.

Ann E. Finnell of Finnell, McGuinness, Nezami & Andux, P.A., Jacksonville, for
Petitioner.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.